Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on June 01, 2020. Claims 1-20 are currently pending and examined below.

Priority 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on is/are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?

Using the two-step inquiry, the independent claims 1, 8 and 15 are directed toward non-statutory subject matter, as shown below:

STEP 1: Does claim(s) 1, 8 15 fall within one of the statutory categories?  Yes. The independent claims 1, 8 and 15 are directed to an apparatus, a system, and method.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim(s) is/are directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
Claim 1, similarly to other independent claims, recites a series of steps of determining, predicting, and transmitting information related to traffic rule at an intersection. The limitations, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “by vehicle-mounted device”.  That is, other than reciting “a vehicle-mounted device” nothing in the claim elements precludes the step from practically being performed in the mind.   For example, the “vehicle-mounted device” language in the claim encompasses a person looking at data collected and forming a simple judgement.  The mere nominal recitation of by vehicle-mounted device does not take the claim limitations out of the mental process grouping. Thus, the claim recites a mental process.
The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person observing the traffic rule at an intersection could give directions to a driver based on the traffic light conditions.  The mere nominal recitation that the transmitting is being executed does not take the limitation out of the mental process grouping. Thus, the claim recites a mental process.
	STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
The claim recites additional elements of transmitting a message when predicted driving direction is conflict with a traffic rule. However, the transmitting step is recited at a high level of generality (i.e. as a general means of gathering vehicle data and transmitting the data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

The Claim(s) does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  The transmitting step is performing using a generic and conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data (which is one example listed in applicant’s disclosure as a remedial action) is a well understood, routine, and conventional function.

CONCLUSION
Since claims 1, 8, and 15 is/are: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, the claim(s) is directed towards non-statutory subject matter. 
Claims 2-7, 9-14, 16-20 are also rejected under 35 U.S.C. 101 as being dependent on the rejected claims and for failing to cure the deficiencies listed above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-13, 15-20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Morimoto et al. USPN: 6,018,697 (“Morimoto”).

Regarding claim(s) 1, 8, 15. Morimoto discloses a traffic safety control method applied to a vehicle-mounted device, the method comprising: 
determining whether there is an intersection in front of a vehicle (abstract, e.g. navigation system, a distinctive object at an intersection or branch point already registered is recognized by image recognition in order that necessary action can be taken at the earliest opportunity by obtaining information as to the road on which the vehicle has advanced from the intersection or the branch point); 
predicting a driving direction of the vehicle at the intersection according to a plurality of lane positions of the vehicle that are continuously obtained when there is the intersection in front of the vehicle (summary of invention, e.g. automatically recognized by imaging of the road ahead and the direction of advance at the intersection or the branch point is determined according to the direction the is distinctive object has relatively moved in the image, and the driver can thereby judge whether or not the vehicle is travelling the preset route.); and 
transmitting a message when the predicted driving direction is in conflict with a traffic rule of the intersection (fig. 1, e.g. The data transceiver 23 is, for example, a portable telephone or a personal computer, which transmits and receives information necessary for navigation to and from a remote traffic information center (such as ATIS), at the request of the user.).

Regarding claim(s) 2, 9, 16. Morimoto discloses wherein the determining whether there is the intersection in front of the vehicle comprises: obtaining position information of the vehicle; locating a position of the vehicle on a high-precision map according to the position information of the vehicle; obtaining map information in front of the vehicle; and determining there is the intersection in front of the vehicle when the map information indicate there is the intersection in front of the vehicle (Fig. 6 and fig. 7, illustrates navigation map and intersections along the route).

Regarding claim(s) 3, 10, 17. Morimoto discloses wherein the determining whether there is the intersection in front of the vehicle comprises: capturing an image using a camera that is installed on the vehicle; identifying whether the captured image comprises an image of a traffic light using an image recognition algorithm; and determining there is the intersection in front of the vehicle when the captured image comprises the traffic light (col. 3, lines 26-lines 40, The image recognition means may determine coordinates of the position of the recognized distinctive object at the intersection or the branch point, and the road identification means determines the direction of relative movement of the distinctive object in the obtained image based on the coordinates of its position. FIG. 12 is a subroutine for identification of the road travelled based on relative movement of the traffic signal in Step S27 of FIG. 9. The traffic signal (on exit side of the intersection) is recognized on the recognition screen (S35)).

Regarding claim(s) 4, 18. Morimoto discloses wherein the predicting the driving direction of the vehicle at the intersection according to the plurality of lane positions of the vehicle that are continuously obtained comprises: 
beginning from the vehicle being at a first preset distance from the intersection (fig. 8, S13 first predetermined distance), identifying a lane position of the vehicle each time when the vehicle travels for a second preset distance, until the vehicle is at a distance from the intersection less than the second preset distance, such that the plurality of lane positions are obtained; and predicting the driving direction of the vehicle at the intersection based on a driving path formed by the plurality of lane positions (fig. 8, S14-S20, a second predetermined distance to intersection with lane guidance. FIG. 3(A) and are the data for information such as overpass, road alongside overpass, underpass, road alongside underpass, or number of lanes. FIG. 3(D), data for providing guidance as to which lane the vehicle should be driven in and for guidance messages such as "bear right", "bear left", "bear toward center", or "no information", FIG. 29 illustrates another example of a guidance message change in the present invention. As shown in FIG. 29, by recognizing the traffic signs for lane identification, the lane where the vehicle is currently driven is recognized. Based on the recognized lane, guidance data may be changed or added. For example, the guidance message "right turn" is provided at the intersection (with traffic signal) after the intersection in FIG. 29, and guidance is provided such as "Turn right at the next intersection.).

Regarding claim(s) 5, 6, 13, 19, 20. Morimoto discloses wherein the method further comprises: obtaining an indication signal of a direction indicator of the vehicle when the distance of the vehicle from the intersection is less than the second preset distance; determining whether or not a left turn signal of the vehicle is turned on according to the indication signal when the predicted driving direction is a left turn; and transmitting a warning when the left turn signal of the vehicle is not turned on (In FIG. 8, after the present position of the vehicle is acquired (S11), data for the intersection for which guidance is to be next provided is retrieved from the route data (S12). Then, the distance from the present position of the vehicle to that next intersection is calculated, and it is judged whether or not the present position is at a first predetermined distance from that intersection (S13). When the vehicle reaches the point at the first predetermined distance in advance of the intersection (L1), a guidance phrase for that next intersection (3) is prepared (S14). Here, a guidance message is output to provide guidance along the preset route, such as "Turn left at about 300 meters ahead,"); and determining whether or not a right turn signal of the vehicle is turned on according to the indication signal when the predicted driving direction is a right turn; and transmitting the warning when the right turn signal of the vehicle is not turned on (FIG. 13(B) shows the case of a 5-way intersection. The relative direction of movement (vector) of the traffic signal based on image recognition is obtained, and it is judged whether it is "straight ahead", "right turn", "left turn", or "not recognizable," depending upon the area in which the vector is directed, using the direction of straight advance (direction of the arrow in the table) as reference. For example, in case the recognized position of the traffic signal moves relatively to the right as shown in FIG. 13(C), As shown in FIG. 29, by recognizing the traffic signs for lane identification, the lane where the vehicle is currently driven is recognized. Based on the recognized lane, guidance data may be changed or added. For example, the guidance message "right turn" is provided at the intersection (with traffic signal) after the intersection in FIG. 29, and guidance is provided such as "Turn right at the next intersection. ).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. USPN: 6,018,697 (“Morimoto”) in view of Nakayama et al. US2007/0106470 (“Nakayama”).

Regarding claim(s) 7, 14. Morimoto discloses wherein the predicting the driving direction of the vehicle at the intersection according to the plurality of lane positions of the vehicle that are continuously obtained comprises: identifying whether a current lane position of the vehicle is an innermost lane, an outermost lane, or a middle lane; obtaining a turning signal of the vehicle when the current lane position of the vehicle is the innermost lane or the outermost lane, and predicting the driving direction of the vehicle at the intersection according to the turning signal of the vehicle (FIG. 13(B) shows the case of a 5-way intersection. The relative direction of movement (vector) of the traffic signal based on image recognition is obtained, and it is judged whether it is "straight ahead", "right turn", "left turn", or "not recognizable," depending upon the area in which the vector is directed, using the direction of straight advance (direction of the arrow in the table) as reference. For example, in case the recognized position of the traffic signal moves relatively to the right as shown in FIG. 13(C), As shown in FIG. 29, by recognizing the traffic signs for lane identification, the lane where the vehicle is currently driven is recognized. Based on the recognized lane, guidance data may be changed or added. For example, the guidance message "right turn" is provided at the intersection (with traffic signal) after the intersection in FIG. 29, and guidance is provided such as "Turn right at the next intersection.) 
Morimoto does not explicitly disclose determining whether or not the vehicle reached the intersection by comparing a current distance of the vehicle from the intersection with a third preset distance when the vehicle meets a preset condition, wherein the preset condition is selected from the current lane position of the vehicle is the middle lane; the current lane position of the vehicle is the innermost lane or the outermost lane, but the driving direction of the vehicle at the intersection cannot be predicted based on the turning signal; predicting the driving direction of the vehicle according to the current lane position of the vehicle when the vehicle has reached the intersection; identifying, when the vehicle has not yet reached the intersection, the lane position of the vehicle each time when the vehicle has travelled for a fourth preset distance, until the distance of the vehicle from the intersection is less than the fourth preset distance, thereby the plurality of lane positions of the vehicle are obtained; and predicting the driving direction of the vehicle at the intersection based on a driving path formed by the plurality of lane positions of the vehicle.
	Nakayama teaches another vehicle guidance to when approaching toward an intersection including first, second, third, and fourth predetermined distances to the intersection (FIG. 7, route guidance points h11 through h13 may be set before the guidance intersection c11, route guidance points h14 through h17 may be set at the points of 600 m, 300 m, 100 m, and 30 m before the guidance intersection c12.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Morimoto by incorporating the applied teaching of using third and fourth predetermined distances as taught by Nakayama to improve vehicle navigational guidance and to improve human-machine interfacing. 
 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/Primary Examiner, Art Unit 3666